Remark
	This Office action has been issued in response to amendments filed on 10/22/2020.

Allowable Subject Matter
	Claims 1-15 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as DeVaul (US Pub No. 20060282021) directed to motion analysis telemonitor system includes a wearable monitoring device that monitors the activity level and movements of a person wearing the device. The wearable monitoring device is able to determine whether the person has fallen through a model analysis technique using characteristic movements of a fall. 
The prior art of record is different than the claimed invention because in the claimed invention identifying a sensor that erroneously identified whether or not a fall has occurred from among the plurality of sensors based on whether or not a fall of the user has occurred; and retraining an artificial intelligence model that identifies whether or not a fall has occurred by using a sensing value . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 9 and 15.  Accordingly claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687